Citation Nr: 1045014	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-30 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for complex seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision, issued in January 2007, by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
complex epilepsy at a 10 percent disability rating and for a 
vagal nerve stimulator at a noncompensable disability rating, and 
denied service connection for an airborne injury to gluteus 
medius, a vaginal fissure and an endocrine disorder.  In her 
substantive appeal, the Veteran indicated that she only wished to 
appeal the issue of an evaluation of the initial disability 
rating for her complex seizure disorder.  

In an October 2009 rating decision, the disability rating for the 
Veteran's service-connected complex seizure disorder was 
increased to 20 percent.  As this rating did not represent the 
highest possible benefit, this issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  She was scheduled for this 
hearing in June 2010; however, through her representative, she 
indicated that she needed to reschedule the hearing.  It was 
rescheduled for October 2010.  That same month, the Veteran 
withdrew her request for a hearing.  38 C.F.R. § 20.704 (2010).

 
FINDING OF FACT

On October 25, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that she wished to withdraw her appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal filed by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement received by the Board on October 25, 2010, the 
appellant indicated that she wished to withdraw her appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


